Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                           Illinois Official Reports                         Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2020.10.30
                                                                             06:22:29 -05'00'



        In re Application of the County Treasurer & ex officio County Collector,
                                2020 IL App (1st) 190722



Appellate Court        In re APPLICATION OF THE COUNTY TREASURER AND
Caption                ex officio COUNTY COLLECTOR OF COOK COUNTY, ILLINOIS,
                       for Order of Judgment and Sale of Lands and Lots Upon Which All or
                       a Part of the Real Estate Taxes Are Delinquent, Including General and
                       Special Taxes, Costs, and Interest Due Thereon (GT Alternatives,
                       LLC, Petitioner-Appellant, v. Maria Pappas, in Her Official Capacity
                       as Cook County Treasurer and ex officio Cook County Collector,
                       Respondent-Appellee).



District & No.         First District, Fourth Division
                       No. 1-19-0722



Filed                  April 9, 2020



Decision Under         Appeal from the Circuit Court of Cook County, No. 18-COTD-3628;
Review                 the Hon. Maureen O. Hannon, Judge, presiding.



Judgment               Affirmed.


Counsel on             Kurt H. Feuer, of Evanston, for appellant.
Appeal
                       Kimberly M. Foxx, State’s Attorney, of Chicago (Cathy McNeil Stein
                       and Sarah Cunningham, Assistant State’s Attorneys, of counsel), for
                       appellee.
     Panel                     JUSTICE BURKE delivered the judgment of the court, with opinion.
                               Justices Lampkin and Reyes concurred in the judgment and opinion.


                                               OPINION

¶1        Appellant, GT Alternatives, LLC, purchased a tax certificate for a property at the July 2017
      Cook County scavenger sale (35 ILCS 200/21-145 (West 2016)). The tax certificate covered
      the tax years 1997 through 2015 for the property. At the time the appellee, Maria Pappas, as
      Cook County Treasurer and ex officio Cook County Collector (hereinafter the Collector),
      published the sale, the first installment property taxes for the tax year 2016 were delinquent as
      to the subject property but were not included in the scavenger sale. Appellant filed a petition
      in the circuit court seeking an order declaring the sale in error based on the failure of the
      Collector and the Cook County Clerk to include the 2016 first installment tax liability in the
      scavenger sale. The Collector opposed the petition, contending that, because the 2016 first
      installment was merely a tax estimate, it did not reflect the actual 2016 tax liability for the
      property and, thus, was properly not included in the scavenger sale. The circuit court agreed
      and denied appellant’s petition.
¶2        On appeal, appellant raises the same contentions in the petition it filed before the circuit
      court. Appellant asserts that the plain language of the Property Tax Code provides that a
      publication for a scavenger sale should include all the taxes that are delinquent as to the subject
      property, including those taxes that are delinquent in the current tax year. 35 ILCS 200/21-145
      (West 2016). Appellant contends that, because the first installment 2016 property taxes were
      delinquent at the time of the publication of the scavenger sale, it was error for the Collector to
      not include those taxes in the sale. Appellant asserts that the circuit court’s ruling contradicts
      the plain and unambiguous language of the Property Tax Code. Appellant maintains that
      whether the first installment of taxes is only an estimate of the total year’s tax liability has no
      bearing on whether those taxes should be included in the scavenger sale if they are delinquent.
      Appellant contends that the circuit court therefore erred in denying his petition and the sale
      should be found in error. For the reasons that follow, we affirm the judgment of the circuit
      court.

¶3                                         I. BACKGROUND
¶4        The record shows that on July 8, 2017, appellant purchased a tax certificate on a property
      at the Cook County 2017 Scavenger Sale. The Certificate of Purchase indicates that the “Tax
      Years Delinquent” on the property were 1997 through 2015. Appellant obtained a certificate
      of purchase for the property on September 20, 2017.
¶5        On January 14, 2019, appellant filed an amended petition for an order declaring the sale in
      error pursuant to section 21-310(a)(5) of the Property Tax Code. 35 ILCS 200/21-310(a)(5)
      (West 2016). In the petition, appellant contended that the Collector and the County Clerk failed
      to comply with the provisions of the Property Tax Code by failing to include the 2016 first
      installment tax bill in the scavenger sale. Appellant pointed out that section 21-145 of the
      Property Tax Code provides that, when the Collector publishes a scavenger sale, the
      publication shall give “notice of the intended application for judgment and sale of all properties
      upon which all or a part of the general taxes for each of 3 or more years, including the current

                                                   -2-
       tax year, are delinquent as of the date of the advertisement.” 35 ILCS 200/21-145 (West 2016).
       Appellant contended that the sale, occurring in 2017, incorrectly included only the delinquent
       taxes from 1997 through 2015 but that it should have also included the first installment 2016
       taxes because those taxes were also delinquent at the time of the scavenger sale. Appellant
       therefore sought a vacation of the sale and a refund in the amount of the certificate of purchase.
¶6          The Collector filed a response to appellant’s petition in which it contended that the manner
       in which it interprets the law it administers should be afforded “ ‘considerable deference.’ ”
       The Collector asserted that, under its administration of the statute’s mandates, a delinquent
       first installment should not be subject to sale in a scavenger sale until after the second
       installment is due and also delinquent. The Collector contended that this is because the first
       installment tax bill is merely an estimate of the taxes due for the current tax year, computed
       based on the prior year’s total tax. The Collector asserted that therefore only the second
       installment tax bills reflected the actual tax due for the current tax year and the Collector could
       not sell property based on an estimated tax delinquency from the first installment only. The
       Collector contended that section 21-145’s provision that “all or part of the general taxes” must
       be included in the publication of the scavenger sale refers to any part of the general taxes that
       remain unpaid after the second installment becomes delinquent. The Collector maintained that
       this language cannot refer to a first installment delinquency because then the Collector “would
       be put in the impossible position of selling an estimate, which is not a final tax liability.”
¶7          Appellant filed a reply in support of its motion, in which it maintained that the plain
       language of section 21-145 demonstrated that it was error for the Collector to omit the first
       installment 2016 property taxes from the 2017 scavenger sale. Appellant noted that the
       Collector acknowledged that the 2016 first installment tax bill was delinquent at the time of
       the sale and pointed out that section 21-145 requires all the delinquent taxes to be included in
       the scavenger sale. Appellant contended that section 21-145 and related sections did not
       distinguish between first and second installments and showed that the taxpayer’s failure to pay
       the first installment results in a delinquency. Appellant asserted that, therefore, the fact that the
       first installment is an estimate has no bearing on the taxpayer’s liability to pay the amount due.
¶8          Following oral arguments from both parties, the circuit court denied appellant’s petition.
       The circuit court found that this was an issue of “first impression” for the court, and the court
       could “find no other case law right on point.” The court found the reasoning in the Collector’s
       response was sound and that the court should afford considerable deference to the Collector’s
       interpretation of the statute. The court found that therefore the Collector’s interpretation of the
       statute should prevail and, “if the first installment is only an estimate and not a final declaration
       of liability, then they have the right to wait until the full year’s tax liability is clear and then
       include that once it’s made final.” Appellant now appeals.

¶9                                              II. ANALYSIS
¶ 10       On appeal, appellant contends that the circuit court erred in denying its petition where the
       plain and unambiguous language of section 21-145 and related sections show that the Collector
       erred in failing to include the first installment 2016 property taxes in the 2017 scavenger sale.
       Appellant asserts that the statute does not distinguish between first or second installment taxes
       and merely refers to all taxes that are delinquent at the time of the sale, including the taxes for
       the current tax year. Appellant maintains that there is nothing in the Property Tax Code that
       would prohibit the Collector from including delinquent first installment taxes in the scavenger

                                                     -3-
       sale and that excluding these taxes improperly conceals the actual tax liability from a tax buyer
       seeking to purchase a tax certificate for the property at the scavenger sale. Appellant contends
       that the circuit court erred in accepting the Collector’s interpretation of the statute and
       maintains that we should reverse the circuit court’s order and grant the petition for sale in error.

¶ 11                                       A. Standard of Review
¶ 12       On review, we are presented with a question of statutory interpretation, which we review
       de novo. Gaffney v. Board of Trustees of the Orland Fire Protection District, 2012 IL 110012,
       ¶ 50. “The fundamental rule of statutory construction is to ascertain and give effect to the
       legislature’s intent.” Schultz v. Performance Lighting, Inc., 2013 IL 115738, ¶ 12. Where a
       statute is clear and unambiguous, we should apply the statutory language as written, without
       resorting to further aids of statutory construction. Gaffney, 2012 IL 110012, ¶ 56. In the case
       at bar, both parties maintain that the section 21-145 is clear and unambiguous.

¶ 13                                         B. Scavenger Sale
¶ 14       In order to address the parties’ arguments, we must first establish the process by which the
       county sells its delinquent taxes under the Property Tax Code. 35 ILCS 200/1-1 et seq. (West
       2016). One of the methods available to the county for selling delinquent real estate is an annual
       tax sale. See In re Application of County Collector for Delinquent Taxes, for at Least Five
       Years Prior to 1987, 155 Ill. 2d 520, 523 (1993); 35 ILCS 200/21-110 (West 2016). Properties
       not sold at the annual sale may be sold at a scavenger sale, which the county must hold at least
       every two years. 35 ILCS 200/21-145 (West 2016). The publication process for a scavenger
       sale is outlined in section 21-145 of the Property Tax Code, which provides that the Collector
       must publish an advertisement “giving notice of the intended application for judgment and sale
       of all properties upon which all or a part of the general taxes for each of 3 or more years,
       including the current tax year, are delinquent as of the date of the advertisement.” Id. “The
       scavenger sale is a measure of last resort, and is designed to restore the subject property to tax-
       paying status after ‘other methods of tax collection have been exhausted.’ ” In re Application
       of County Collector for Delinquent Taxes, 155 Ill. 2d at 523-24 (quoting In re Application of
       Rosewell, 97 Ill. 2d 434, 442-43 (1983)). At a scavenger sale, the tax buyer may pay less than
       the full amount of taxes owed on a property at the time of sale, but all property must be
       purchased at a minimum bid set out by the statute. See 35 ILCS 200/21-260 (West 2016).
¶ 15       In the event an error occurs in relation to a tax sale, the Property Tax Code provides that
       the sale may be declared a “sale in error” and vacated. 35 ILCS 200/21-310 (West 2016).
       Section 21-310 of the Property Tax Code provides that any party to the sale may petition the
       court to find the sale in error under various circumstances, including when “the assessor, chief
       county assessment officer, board of review, board of appeals, or other county official has made
       an error.” 35 ILCS 200/21-310(a)(5) (West 2016).

¶ 16                                  C. The Parties’ Interpretations
¶ 17       The parties’ arguments on appeal largely mirror their pleadings before the circuit court.
       The resolution in this case turns on the interpretation of section 21-145 that the publication
       under that section must give notice “of the intended application for judgment and sale of all
       properties upon which all or a part of the general taxes for each of 3 or more years, including
       the current tax year, are delinquent as of the date of the advertisement.” 35 ILCS 200/21-145

                                                    -4-
       (West 2016). As noted, both parties maintain that the language of the statute is clear and
       unambiguous. The parties disagree, however, as to what this clear and unambiguous language
       means. Appellant contends that the language plainly refers to “all” of the delinquent taxes,
       including those taxes that are delinquent in “the current tax year.” Appellant contends that,
       therefore, the plain language of the statute required the Collector to include the first installment
       2016 taxes in the publication and scavenger sale.
¶ 18       The Collector contends, however, that the “only possible meaning for this statutory
       provision” is that the Collector is required to include in the scavenger sale all or part “of the
       general taxes that remain unpaid after the due date of the second installment.” The Collector’s
       argument is based on Cook County’s accelerated billing practices, whereby the first installment
       tax bill for the year is an estimate based on 55% of the total tax bill of the prior year and the
       “actual” tax bill is the second installment. 35 ILCS 200/21-30 (West 2016). The Collector
       contends that it could not include the first installment estimated tax bill in the scavenger sale
       because it is not the actual tax liability for the property, which is not set until the second
       installment tax bill.
¶ 19       As the circuit court recognized, this is a question of first impression in Illinois. Our research
       reveals no other decision by other courts of review of this State interpreting whether this
       section requires the Collector to include the first installment tax bill in the scavenger sale.
¶ 20       We find that a review of related sections in the Property Tax Code will provide necessary
       context for addressing the parties’ contentions. As noted, the scavenger sale is the Collector’s
       “last resort” in the enforcement of its tax-collecting obligation. In re Application of County
       Collector for Delinquent Taxes, 155 Ill. 2d at 523-24. Prior to a scavenger sale, properties with
       delinquent tax obligations may be sold at an annual sale. In re Application of Rosewell, 97 Ill.
       2d at 437; 35 ILCS 200/21-110 (West 2016). Section 21-110 provides that “[a]t any time after
       all taxes have become delinquent in any year, the Collector shall publish an advertisement,
       giving notice of the intended application for judgment and sale of the delinquent properties.”
       (Emphasis added.) 35 ILCS 200/21-110 (West 2016). Thus, section 21-110’s provision that
       “all taxes” must be delinquent in a given year would seem to suggest that properties included
       in the annual sale are limited to those where the property taxes are delinquent after the due date
       of the second installment for that tax year. It would seem to logically follow, therefore, that,
       as a scavenger sale takes place only after a property has been subject to the annual sale and
       only after the general taxes for the property have been delinquent for three or more years, that
       the scavenger sale should also follow the same procedures of section 21-110 and include the
       taxes in a given year only after “all taxes” in that year are delinquent; meaning the first and
       second installment tax bills.
¶ 21       Section 21-145, however, provides that when the Collector publishes a scavenger sale, the
       publication shall give “notice of the intended application for judgment and sale of all properties
       upon which all or a part of the general taxes for each of 3 or more years, including the current
       tax year, are delinquent as of the date of the advertisement.” (Emphases added.) 35 ILCS
       200/21-145 (West 2016). The parties’ contentions, therefore, hinge on whether these
       provisions modify the procedures described in section 21-110 and require the Collector to
       include first installment tax bills in the scavenger sale if those taxes are delinquent at the time
       of the publication and sale.
¶ 22       Here, the Collector advocates for a structure by which first installment tax bills are not
       included in scavenger sales because they are an estimate and current tax year liabilities would

                                                     -5-
       not be included in a scavenger sale until after the second installment tax bill had been issued
       and become delinquent. We observe that, although we are not bound that the Collector’s
       interpretation of the statute, we “afford considerable deference to the interpretation placed on
       a statute by the agency charged with its administration.” King v. Industrial Comm’n, 189 Ill.
       2d 167, 171 (2000). Appellant contends that such deference is due only where the statute is
       ambiguous; however, this court affords this deference in statutory interpretation even where
       no ambiguity is found if the interpretation is consistent with the general statutory scheme
       established by the legislature. See, e.g., id.; Village of Arlington Heights v. Pappas, 2016 IL
       App (1st) 151802, ¶ 27.
¶ 23       Our decision to defer to the interpretation advanced by the Collector is bolstered by this
       section’s legislative history. “The primary rule of statutory construction is to ascertain and give
       effect to the intent of the legislature.” Phoenix Bond & Indemnity Co. v. Pappas, 194 Ill. 2d
       99, 106 (2000). Normally, the language used in the statute is the best indicator of legislative
       intent, “but where the language used leaves uncertainty as to how it should be interpreted in a
       particular context, the court can consider the purpose behind the law and the evils the law was
       designed to remedy.” Id. We recognize that courts generally examine a statute’s legislative
       history only where the statute is ambiguous (Nowak v. City of Country Club Hills, 2011 IL
       111838, ¶ 15), which both parties maintain is not the case here. In this case, however, we are
       not examining the legislative history to aid in the interpretation of the statute but rather for the
       purpose of demonstrating that the language in the statute was intended by the legislature to
       give effect to the Collector’s interpretation and implementation of the statute.
¶ 24       The language “including the current tax year” was added to section 21-145 by Public Act
       89-695 (eff. Dec. 31, 1996) (amending 35 ILCS 200/21-145). Prior to the vote adopting the
       amendment before the Illinois House of Representatives, Representative Moffitt explained that
       the amendment was intended to
               “put[ ] in statute [sic] what is generally the practice regarding scavenger sales. And that
               is that to go to a scavenger sale, the property has to be delinquent for two[1] or more
               years, including the current tax year. The statute is basically silent on that although that
               is general practice. This is simply putting in statute what I think pretty much all counties
               do, and county treasurers were in favor so that it clarifies what they are actually… have
               been doing as matter of practice.” 89th Ill. Gen. Assem., House Proceedings, Nov. 20,
               1996, at 25-26 (statements of Representative Moffitt).
¶ 25       These comments thus illustrate that the legislature intended to codify the process by which
       the Collector was conducting scavenger sales and show the legislature’s deference to the
       manner in which the Collector conducted the scavenger sale. We find that same deference is
       warranted with regard to the issue raised here. The Collector has conducted the scavenger sale
       in accordance with section 21-145 on the basis that first installment tax bills are not included
       by the language of the statute because they are merely estimates of tax liability and do not
       represent the “actual” amount of taxes due in the given year. This specific policy adopted by
       the Collector is consistent with the general statutory scheme established by the legislature in
       sections 21-30 and 21-145 of the Property Tax Code. See Village of Arlington Heights, 2016
       IL App (1st) 151802, ¶ 27. Accordingly, we find that the circuit court did not err in adopting

           1
            The number of years delinquent was later changed from two years to three years. Pub. Act 98-277,
       § 5 (eff. Aug. 9, 2013) (amending 35 ILCS 200/21-145).

                                                     -6-
       the Collector’s interpretation of the statute and denying appellant’s petition for a sale in error.

¶ 26                                      III. CONCLUSION
¶ 27      For the reasons stated, we affirm the judgment of the circuit court of Cook County.

¶ 28      Affirmed.




                                                    -7-